Citation Nr: 0001555	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-13 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension and atrial fibrillation, to include as secondary 
to exposure to Agent Orange or other herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which held that new and material 
evidence had not been submitted to reopen a claim by the 
veteran seeking entitlement to service connection for 
hypertension and atrial fibrillation, to include as secondary 
to exposure to Agent Orange or other herbicides.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for hypertension and atrial fibrillation, to include as 
secondary to exposure to Agent Orange or other herbicides, in 
an August 1994 RO rating decision.  The reason for the RO's 
denial was that no evidence indicated that the conditions 
were incurred in or related to service, including to Agent 
Orange exposure, nor were the conditions manifested within 1 
year after service.

2.  The veteran was apprised of the RO's rating decision and 
of his procedural and appellate rights in an August 1994 
letter from the RO.  He did not appeal that decision within 
the subsequent one year period.

3.  No additional evidence has been received since the August 
1994 rating decision indicating that hypertension or atrial 
fibrillation was incurred in or related to service, including 
to exposure to Agent Orange or other herbicides.


CONCLUSIONS OF LAW

1.  The August 1994 denial of service connection for 
hypertension and atrial fibrillation, to include as secondary 
to exposure to Agent Orange or other herbicides, is a final 
decision.  38 U.S.C.A. § 7105  (West 1991); 38 C.F.R. 
§ 20.302(a)  (1999).

2.  Evidence received since the August 1994 rating decision 
denying service connection for hypertension and atrial 
fibrillation, to include as secondary to exposure to Agent 
Orange or other herbicides, is not new or material, and, 
thus, that claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a)  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The record shows that a rating decision denying a claim for 
service connection for hypertension and atrial fibrillation, 
to include as secondary to exposure to Agent Orange or other 
herbicides, was rendered by the RO in August 1994.  In that 
decision, the RO concluded that neither hypertension nor 
atrial fibrillation was incurred in service (or within 1 year 
after service) and was not related to exposure to Agent 
Orange.  The veteran was notified of this decision in August 
1994, but did not appeal within a year of being notified.  
Thus, the August 1994 RO decision is final.  38 C.F.R. 
§ 20.302(a)  (1999).
II.  Regulatory provisions

a.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999) .  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1999).  Service connection may 
also be established for a disability on a secondary basis, 
i.e. when the evidence shows that it is "proximately due to 
or the result of a service-connected disease or injury."  
38 C.F.R. § 3.310  (1999).

Cardiovascular-renal disease, including hypertension, 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309(e)  (1999).

For veterans who served in the Republic of Vietnam during the 
Vietnam era and who have one of the diseases listed in 
38 C.F.R. § 3.309(e), the law provides a presumption that the 
veteran was exposed during such service to an herbicide agent 
(e.g. Agent Orange) and a presumption of service connection 
for any listed diseases, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  The presumptive diseases are:  chloracne or other 
acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and certain soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (1999).  Generally, these 
diseases must have become manifest to a degree of 10 percent 
or more anytime after service.  38 C.F.R. § 3.307(a)(6)(ii)  
(1999).  The Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 59 
Fed.Reg. 341 (1994).  Nevertheless, the United States Court 
of Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

b.  New and material evidence

Once a claim for service connection has been finally denied, 
it may be reopened upon submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.").  
"New and material evidence" is defined as that "not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  Id.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

a.  Evidence received prior to August 1994

Service medical records note no hypertension or heart 
problems at the time of the veteran's entry into active duty.  
An April 1964 pre-induction physical examination report shows 
a blood pressure reading of 110/80.  A June 1965 induction 
medical examination report shows no heart problems; blood 
pressure was reported as 134/64.

No complaints of, treatment for, or diagnosis of hypertension 
or atrial fibrillation is shown during service.

The veteran's March 1967 separation medical report indicates 
that his heart status was normal; blood pressure was 122/70.

No medical records from the time of separation from service 
in March 1967 through May 1984 are of record.

Private outpatient records from June and July 1984 show that 
the veteran had enlarged breasts, determined to be right and 
left gynecomastia.  Hypertension or atrial fibrillation is 
not mentioned.

A February 1989 VA Agent Orange examination report indicates 
that the veteran complained of palpitation of his heart of 2 
months duration.  Chest X-ray was normal.  An 
electrocardiogram (ECG) study revealed atrial fibrillation.  
Diagnosis was atrial fibrillation and hypertension.  The 
veteran was seen for follow-up in April 1989.  The outpatient 
record of that visit shows a blood pressure reading of 
120/90.

Private medical records from July 1992 to January 1993 show 
that the veteran presented problems of atrial fibrillation, 
hypertension, and obesity.  The July 1992 record indicates 
blood pressure of 120/80.  In August 1992, blood pressure was 
also 120/80.  An October 1992 record indicates that blood 
pressure was 130/90.


b.  Evidence submitted since August 1994

An October 1995 private prescription note indicates that the 
veteran had a heart condition and recurrent auricular 
arrhythmia, and that he needed to live a tranquil life for 
the moment due to a recurrence of the illness.

Additional private medical records are dated from September 
1995 to April 1996.  They indicate that the veteran was seen 
for hypertension and atrial fibrillation.  A September 1995 
record indicates a blood pressure reading of 110/76.  An 
October 1995 record indicates a blood pressure reading of 
120/80.  Outpatient notes from November 1995, January 1996, 
February 1996, and March 1996 all show a blood pressure 
reading of 120/70.  A February 1996 private ECG report 
confirms the presence of atrial fibrillation.  An April 1996 
note indicates a blood pressure reading of 110/70.  A July 
1996 note indicates blood pressure of 120/80.

A September 1996 VA heart disease examination report 
reflects, as medical history, that the veteran was found to 
be hypertensive in 1989 during VA Agent Orange examination.  
He was given Corgard.  Later, ECG revealed atrial 
fibrillation.  The veteran reported no current 
symptomatology.  Heart examination was normal.  Blood 
pressure was 142/98, 146/102, and 150/100.  Diagnosis was 
hypertensive cardiovascular disease with left ventricular 
atrophy and paroxysmal atrial fibrillation.  

On VA general medical examination in September 1996, clinical 
evaluation of the cardiovascular system was normal.  Blood 
pressure was reported as 134/90, 130/90, and 136/92.  
Diagnosis was hypertensive cardiovascular disease and atrial 
fibrillation.

A December 1996 private physical evaluation report indicates 
that the veteran had been under the examining physician's 
care since February 1991, that he had cardiac fibrillation 
and cardiovascular hypertension, and that he was indefinitely 
unable to work due to his cardiac problems.

An April 1997 VA examination report reflects that the 
veteran's blood pressure was stable and normal with 
medication.  He complained of shortness of breath and chest 
pains after strenuous effort.  Cardiovascular examination 
revealed heart arrhythmia and blood pressure of 130/90.  
Diagnosis was atrial fibrillation.

The veteran testified at a personal hearing in September 
1997.  During the hearing, he stated that he was never told 
that he had high blood pressure problems during service and 
that high blood pressure was first discovered in 1989, during 
VA examination.  The veteran indicated that he submitted a 
claim for service connection for high blood pressure and a 
heart condition because his representative told him that 
those conditions were related to Agent Orange exposure.

IV.  Analysis

As stated above, the veteran's claim seeking entitlement to 
service connection for hypertension and atrial fibrillation, 
to include as secondary to exposure to Agent Orange or other 
herbicides, was finally denied by the RO in August 1994.  
Therefore, that claim may be reopened only if the Board finds 
that new and material evidence has been submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)  (1999); (West 1991); 
Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996) (the Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented and, before the 
claim is reopened, the Board must find new and material 
evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  In this matter, the additional 
evidence submitted since the prior final denial in August 
1994 consists of medical evidence and hearing testimony from 
the veteran.  The medical evidence is dated from 1995 to 
1997, and shows treatment during that time period for 
hypertension and atrial fibrillation.  However, that the 
veteran currently had hypertension and atrial fibrillation 
was accepted by the RO when it rendered its August 1994 
decision.  Therefore, none of these documents constitutes 
"new" evidence.  They are merely cumulative and redundant, 
reiterating that the veteran currently has hypertension and 
atrial fibrillation.  38 C.F.R. § 3.156  (1999).  Similarly, 
the personal hearing testimony is not "new" evidence.  It 
merely reiterates the veteran's contentions that he feels 
entitled to service connection for hypertension and atrial 
fibrillation.  The veteran previously made those contentions, 
which were considered by the RO in August 1994.  Therefore, 
the personal hearing testimony does not include any "new" 
evidence.  Id.

It should be noted that the Board also finds that none of the 
additional evidence is "material" for purposes of new and 
material evidence.  As stated above, in order to be 
"material," the evidence must be probative of the "issue 
at hand."  Evans, 9 Vet. App. at 283; Hodge, supra.  Here, 
the issue at hand is whether hypertension or atrial 
fibrillation was incurred in service, including secondary to 
exposure to Agent Orange or other herbicides, or within 1 
year after service.  [While presumptive service connection is 
available for certain diseases, 38 C.F.R. § 3.309(e), 
hypertension and atrial fibrillation are not listed as 
presumptive diseases.].  Thus, in order to be "material," 
the additional evidence would have to address inservice 
incurrence of hypertension or atrial fibrillation or a 
relationship between said conditions and inservice Agent 
Orange exposure.  None of the additional evidence does so.  
In fact, when the etiology of the veteran's hypertension and 
atrial fibrillation is mentioned, all of the evidence, 
including the veteran's own sworn testimony, indicates that 
they were incurred many years after service; both 
hypertension and atrial fibrillation were first noted during 
VA examination in 1989, approximately 12 years after the 
veteran separated from service.

Overall, none of the additional medical evidence in the 
claims file supports the conclusion of inservice incurrence 
of hypertension or atrial fibrillation, or of a relationship 
between hypertension or atrial fibrillation and inservice 
Agent Orange exposure.  In addition, none of the evidence 
shows hypertension or atrial fibrillation within 1 year after 
the veteran separated from service.

In light of the above, the Board must deny the veteran's 
request to reopen his previously denied claim for entitlement 
to service connection for hypertension and atrial 
fibrillation, to include as secondary to exposure to Agent 
Orange or other herbicides.  No new and material evidence has 
been submitted in regard to this claim.

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit recently held that new and 
material evidence does not have to raise a reasonable 
possibility of changing the previous disallowance, Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998), and that the RO used 
the "reasonable possibility" language in rendering its 
decision in November 1996.  However, the veteran was not 
prejudiced by the Board's rendering of this decision.  
38 U.S.C.A. § 7621(b)  (West 1991); see Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the veteran was provided all of 
the pertinent regulations pertaining to new and material 
evidence in the RO's May 1997 Statement of the Case.  
Moreover, the RO's November 1996 rating decision specifically 
noted that the veteran's claim was denied because no evidence 
indicated that hypertension or atrial fibrillation were 
incurred in service, or were related to Agent Orange 
exposure.  Therefore, the veteran was on notice that he must 
present evidence of inservice incurrence of hypertension or 
atrial fibrillation, or of a relationship between these 
disorders and inservice Agent Orange exposure, in order for 
his claim to be reopened.  It is noteworthy that, even 
without the "reasonable possibility" requirement, the 
veteran's claim would still be denied, because none of the 
evidence is even "new;" it is merely cumulative.  The law 
does not require a useless act.  There is no prejudicial 
error if it is clear that a claim would have been 
unsuccessful irrespective of the error.  Winters v. West, 12 
Vet. App. 203, 207  (1999).

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the veteran 
was informed that the reason for the denial of his claim was 
that no new and material evidence had been submitted.  
Moreover, unlike the situation in Graves, the veteran has not 
put the VA on notice of the existence of any specific, 
particular piece of evidence that might be relevant and 
probative to this claim.

In light of the above, the Board must deny the veteran's 
claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hypertension 
and atrial fibrillation, to include as secondary to exposure 
to Agent Orange or other herbicides; therefore, the benefit 
sought on appeal remains denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

